308 S.W.3d 329 (2010)
Elmer C. JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70503.
Missouri Court of Appeals, Western District.
April 27, 2010.
Margaret Johnston, for Appellant.
Robert J. Bartholomew, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Elmer Jackson appeals from the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing in the Circuit Court of Boone County. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No *330 jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).